Citation Nr: 1716450	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether the calculation of the combined disability evaluation of 60 percent was proper in the rating decision dated January 7, 2016.

4.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II          (DM II).

6.  Entitlement to a separate compensable rating for service-connected erectile dysfunction (ED).

7.  Entitlement to a separate compensable rating for service-connected hypertension (HTN).  

8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy (LEPN) of the sciatic nerve.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy (LEPN) of the sciatic nerve.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue, to include as due to herbicide exposure.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease (DJD), to include as due to herbicide exposure.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of concussion.

13.  Entitlement to service connection for immune system disturbance, to include as due to herbicide exposure.

14.  Entitlement to service connection for sensitivity to light, to include as due to herbicide exposure. 

15.  Entitlement to service connection for hearing loss.

16.  Entitlement to service connection for sarcoidosis, to include as due to herbicide exposure.

17.  Entitlement to service connection for multiple miscarriages and still a birth, to include as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Ryan J. Coskrey, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia and Atlanta, Georgia.  Jurisdiction currently resides with the VA RO in Atlanta, Georgia.  The Board remanded the claim for TDIU in January 2014.  Thereafter, TDIU and sleep apnea were remanded in September 2015.

In August 2013 and May 2016, the Veteran presented sworn testimony during Travel Board hearings in Atlanta, Georgia, which were chaired by the undersigned.  Transcripts of these hearings have been associated with the claims file.

While pending return to the Board, the RO issued a January 2016 rating decision.  Within this decision, the RO increased the Veteran's CAD rating from 10 to 30 percent disabling effective June 19, 2015.  The RO also granted service connection for bilateral LEPN, rated with individual 10 percent ratings effective June 19, 2015.  The RO then denied claims for increased rating for DM II with ED and HTN and service connection for immune disturbance, sensitivity to light, chronic fatigue, DJD, residuals of concussion, hearing loss, sarcoidosis and multiple miscarriages and a still birth.  In March 2016, the Veteran, by way of his former representative, submitted a timely notice of disagreement (NOD) on these issues.  Thereafter, in April 2016, he submitted a supplementary NOD as to the propriety of his combined disability rating being 60 percent in the January 2016 rating decision.  A statement of the case (SOC) has not been issued for these claims.  As such, these matters are remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

For clarification purposes, the Board has noted separate claims for entitlement to service connection for immune disturbance and sensitivity to light.  The Veteran's former representative asserted that these claims were not directly addressed by the RO's January 2016 rating decision.  See March 2016 NOD.  Review of the record reflects that the RO merged these issues with other pending claims for increased rating for DM II and service connection for concussion, respectively.  Nevertheless, no benefit of service connection or increased rating was provided.  These initial claims remain pending.  Moreover, the Board has categorized the Veteran's claims for entitlement to service connection for HTN and ED to reflect his desire for initial compensable ratings.  These changes are reflected on the title page above.

Lastly, the Board is cognizant of the Veteran's assertion that the RO, in the January 2016 rating decision, neglected his claim for entitlement to service connection for toe numbness.  Id.  The RO specifically granted service connection for LEPN based on the Veteran's claimed numbness.  Nevertheless, to the extent the Veteran seeks a higher rating for his numbness, LEPN is remand below.

The issues of entitlement to service connection for memory loss and an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) have been raised by the record in June 2015 and February 2016 correspondence.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).  

The issues of the propriety of the combined disability evaluation of 60 percent, entitlement to TDIU, increased ratings for CAD, bilateral LEPN, DM II, ED and HTN and service connection for sleep apnea, immune disturbance, chronic fatigue, DJD, residuals of concussion, sensitivity to light, hearing loss, sarcoidosis and multiple miscarriages and a still birth, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a sleep disorder in November 2005.

2.  The evidence received since the November 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 2005 decision denying the Veteran's claim of entitlement to service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a sleep disorder is met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  With regard to the application to reopen the previously denied claim this application has been granted.  Any error related to the duties to notify and assist is moot for these issues.



Merits

In a May 2015 rating decision the RO reopened the Veteran's claim.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001). 
Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for service connection for sleep apnea was initially denied in a March 2004 rating decision.  The basis for this denial was a lack of evidence of in-service incurrence or current diagnosis.  In October 2004 and March 2005, the Veteran essentially requested reconsideration of his claim, on the basis that his sleep disorder was secondary to an in-service concussion.  This correspondence was received within one year of his March 2004 denial, as result, the claim remained pending.  

In November 2005, following consideration of the evidence of record, the RO again denied the Veteran's claim for service connection.  The denial was predicated on the Veteran failing to submit material clinical evidence necessary to substantiate his claim.  The Veteran failed to appeal this denial, as such, the decision is final.

Evidence received since the November 2005 denial includes VA treatment medical records noting diagnosis of obstructive sleep apnea.  See 2007-2015 VAMC Atlanta Records.  In addition, the Veteran has provided testimony and a medical treatise associating his sleep apnea with his service-connected PTSD.  See 2016 Board Hearing Transcript and May 2016 Correspondence.  With regard to the testimony, the credibility of the statements provided must be presumed at this juncture.  In short, the established diagnoses, the Veteran's statements and the medical treatise satisfy the low threshold requirement for new and material evidence.  See Shade, 24 Vet. App. 110 (2010).  The claim is reopened.

	(ORDER ON NEXT PAGE)



ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a sleep disorder has been received, the application to reopen is granted; to this extent only, the appeal is granted.


REMAND

Preliminary Clarifications

In September 2015, the Board issued a decision increasing the Veteran's service-connected PTSD from 30 to 50 percent disabling.  The record is negative for the RO/AMC ever issuing a rating decision effectuating this grant or determining a date of entitlement.  Without completion of this task, the Board is precluded from properly assessing schedular application of TDIU and the Veteran is prevented from receiving his awarded benefits.  Therefore, the RO must effectuate the Board's previous grant of an increased rating.

Correspondingly, per a January 2016 rating decision, the RO/AMC increased the Veteran's CAD rating from 10 to 30 percent disabling, effective June 19, 2015.  Problematically, save for this rating action, the record is silent for the Veteran receiving this increased benefit.  Notably, the January 2016 rating decision code-sheet and notification letter do not reflect an increased rating was instituted.  Therefore while on remand, the RO/AMC must also take action to ensure that the Veteran has received proper notification and effectuation of his benefits.

Claims Pending the Issuance of an SOC

As explained in the Introduction, the Veteran in March and April 2016 filed timely NODs with a January 2016 rating decision.  This decision granted an increased rating for CAD and separate rating for bilateral LEPN and denied entitlement to an increased rating for DM II, ED and HTN and service connection for immune disorder, light sensitivity, chronic fatigue, DJD, residuals of concussion, hearing loss, sarcoidosis and multiple miscarriages and a still birth.  Finally, this decision also determined that the Veteran had a combined disability rating of 60 percent.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

In relevant part, in September 2015 the Board directed the RO/AMC to refer the Veteran's claim for consideration by the Under Secretary for Benefits or the Director of Compensation and Pension Services.  The record is silent as to the claim ever being referred for such consideration.  Moreover, the RO/AMC failed to readjudicate the claim or promulgate a supplemental statement of the case (SSOC), as was requested by the Board.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2013).

Correspondingly, the Board finds that the Veteran's TDIU claim is inextricably intertwined with his claim as to the propriety of his combined disability rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and those issues should be decided together).  As such, adjudication of the propriety of his combined rating must be determined prior to consideration of TDIU.  

Service Connection for OSA
The Veteran's claim for OSA is now reopened.  He asserts entitlement to service connection on a secondary basis.  Specifically, he attests that his service-connected PTSD aggravates his OSA.  See Board Hearing Transcript.  In support of this proposition, he has submitted a clinical treatise which appears to correlate PTSD to OSA.  That said, this treatise evidence is insufficient, in and of itself, to support a grant of service connection.  Here, the document supplied simply provides speculative generic statements that do not address the specific facts of his case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).  
Notwithstanding this determination, the treatise when paired with the Veteran's assertions and the clinical evidence of record suggests that service connection might be warranted.  As a result, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his disability.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Lastly, in June 2007 the Veteran reported receiving private treatment for a sleep disorder in 2005.  See June 5, 2007 VAMC treatment records.  These 2005 private records are not in evidence.  Therefore, while on remand, an attempt to obtain these records and associate them with the claims file should be made.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Effectuate the grant of increased rating for PTSD from 30 to 50 percent disabling provided by the Board in September 2015.  Specifically determine a date of entitlement for this grant.  Provide the Veteran with notification of this effectuation.

2. Obtain all outstanding treatment medical records, private and VA, and associate them with the claims file.  Request all authorization forms necessary from the Veteran to obtain such records.

Note: VAMC Atlanta records indicate that the Veteran was receiving private treatment for a sleep disability in 2005.  See June 5, 2007 Treatment Records.  These 2005 private records are not in evidence and should be obtained.

3. Issue the Veteran a Statement of the Case on the issues of whether the calculation of the combined disability evaluation of 60 percent was proper in the rating decision dated January 7, 2016; entitlement to increased rating for CAD, DM II, HTN, ED and bilateral LEPN; entitlement to service connection for immune system disorder, sensitivity to light, chronic fatigue, DJD, residuals of concussion, hearing loss, sarcoidosis and multiple miscarriages and a still birth.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

NOTE:  The RO/AMC has yet to effectuate the Veteran's award of 30 percent for CAD.  Per a January 2016 rating decision, this increase was effective June 19, 2015.  However, the Veteran has not received a notification letter regarding this increase and the rating decision code sheet is negative for this 30 percent rating.  Any SOC provided must clarify this issue.

4. Readjudicate the Veteran's TDIU claim.  If TDIU is denied for any portion of the period on appeal, and the Veteran did not meet the schedular requirements for TDIU during this period, refer the claim for extraschedular consideration by the Under Secretary for Benefits or the Director of Compensation and Pension Services. 

5. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a. Opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea is a result of a disease or injury incurred in service. 

b. Opine as to whether it is at least as likely as not that the Veteran's sleep apnea was caused by his service-connected PTSD.

c. Opine as to whether it is at least as likely as not that the Veteran's sleep apnea was aggravated of his PTSD.

i. The examiner must directly address the significance, if any, of the Veteran's submitted treatise titled "Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans." 
 
ii. In rendering the opinion, the examiner is asked to comment on private and VA medical records.

iii. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

6. If any benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


